Title: To James Madison from Isaac Cox Barnet, 24 November 1802
From: Barnet, Isaac Cox
To: Madison, James


					
						Sir
						Antwerp November 24th. 1802.
					
					I had the honour of acknowledging the receipt of your Letter of the 22d. June inclosing my Commission, from Bordeaux on the 10th. September, by a Vessel to New York  At that time I expected to reach this place in october, but the difficulty of disposing of my House, and the time taken up in preparing to move with my family, (a part of which, my Mother & Sister, remains at Bordeaux,) did not permit me to leave it till the 9th. of that Month.  I was detained in Paris some days by indisposition in my family and did not arrive here till the evening of the 11th. instant.
					I have been very well received by the Prefet, Mr. D’Herbouville, and by all the Authorities, who as well as the foreigners established here, expressed much Satisfaction at my arrival especially as I am the first Commercial agent to Antwerp.
					There are in this port only two American Vessels, the Ship Success of New York, Captn. King, condemned as unseaworthy, and the Brig Respect of Salem bound to the cape de Verds.
					The trade of this place is very dull, and I confess I am much disappointed in the local Situation of Antwerp, the topographical position of which ought to render it in a few years, one of the first trading ports of Europe, but there will be little activity without a free transit, and this the Government shews no disposition to grant.
					The Warves are insufficient for the few vessels that come, to unload at, which frequently occasions much loss of time.
					The narrow, Shallow Canals can contain very few Shipping to Winter in; and the ignorance of the pilots and supposed jealousy of the Dutch together with the want of Bouys & marks in the River, are causes of repeated accidents.  The want of the latter, is, I am told, to be Supplied in the Spring, and measures are taking to provide fit Pilots to remedy the other evil.  But the repairing and augmenting of Warves, enlarging of canals, and making a Basin, as is projected, will be the work of a long time, and will not I apprehend, find sufficient encouragement from the Chest of the Nation.
					The foreign Merchants established here are generally disappointed and discouraged with their prospects, which were once greatly elevated by the hope of a free transit.  In the meanwhile, the Dutch are profiting by the Shackles on this port and the Countries along the Rhine are Supplied from Holland whilst at Same time a considerable contraband trade is carried on in this vicinity.
					The only public Stores are a few churches, and the private ones are not Sufficient for the probable wants of the Merchants.
					House rent is exhorbitantly high, and habitable Houses very difficult to be procured.  They are doubly so for Strangers and next to impossibility for the french, for whom the Inhabitants have Still a great aversion, notwithstanding the efforts of their estimable Prefet, to do away their prejudices by every measure in his power for their interest and the encouragement of their trade.  Yet so far from being pleased at foreigners settling among them, I am assured that the people of Antwerp view all with a jealous eye, and would rather remain in their former State than See their System of négoce dazzled by the more busy and benificial one of commerce and navigation.  The same disposition pervades the poorer classes, owing principally no doubt, to the rise in price of every article of consumption.  In Short the Merchants here have no enterprize—the capitalists no public Spirit—and the people at large no confidence nor good will towards their present rulers; and a very large proportion of the riches of the Netherlands are kept in foreign funds, which a well Settled order of things only can recall.
					The manufactures of this Country are in a languid state and unless the Government takes measures for their encouragement it will be a long time before they will afford exchanges for American Cargoes, and The present high price of Grain has put a Stop to the Distilleries of Geneva which may one day be shipped here on better terms than from Holland.
					The Prefet, in his Statistique of this Department, says of the people that they have the common characteristic trait of the people of the Netherlands, which is the love of independence. Impatient under every kind Shackle, It is difficult to obtain any thing of them by other means than by persuasion.  Bad treatment irritates them—injustice renders them indignant.  Slow in giving their confidence, when it is obtained, you may count upon the continuation of their attachment.  They easily give way to hatred, and this Sentiment is with them as durable as that of friendship.  They deal with good faith, are plain in their manners, united in their families.  Their families are numerous.  Their children enjoy great liberty and it is rare to sees disunion among them.
					“The artisans are laborious, patient and industrious.  All the arts may prosper among them because they have the germ; but there must be a vehicle to draw them out of a kind of Stupor which belongs perhaps only to political circumstances of which the Country has been the Sport since two hundred years.
					“Like every other people, The inhabitants of the Two  Nethes, are tenacious of their old habits; even in their amusements, they shun novelty.  It is perhaps for this motive, as well as to meet together, that They go every evening to their Estaminet tavern to smoak, chat and drink Beer.  One hundred and fifty years ago, the French had similar pleasures.	“The inhabitants of the 2  Nethes are religious; they are slaves to their word; in short, if deplorable circumstances and times of Distress have forced them to shew at certain periods, aversion for the french, this impression, which is daily weakning since the 18th. of Brumaire, will be totally annihilated, as soon as peace & Commerce shall have realized the hopes which ought to be conceived of the Union (réunion).
					“A people’s amusements carry, it is said, the print of their caractere (disposition); if this observation is founded, we must agree, either that it suffers a terrible exception in this Country,  that the inhabitants are envelloped all the year in an exterior constraint, and that they give a loose to their natural character only during the days specially allotted to pleasure.  The Antwerpers are calm, silent, reserved by habit, as well as by taste; they are no longer the same people during the Carnaval.  The most grotesque masquerades, the most costly disguises amuse them to madness.  It is not only at a Ball that they give themselves up to this pleasure,  it is during the 3 days gras.  Men and women of every class, of every condition, of every fortune, disguise themselves in the morning, go into every House, try to intrigue without being known and return soon after, another cast, to the Same hazard.  It is customary to Keep open doors for Masks and no inconvenience ever results from this facility.  In these days of happiness, pleasure is the sole affair.’  They disguise to amuse themselves and all intrigue is confined to being undiscovered; never a disobliging word, never a painful inquisition of private life, are made the Subjects of conversation.  All is gaiety, all is joy and nothing diminishes its purity.
					“During the rest of the Winter, Balls, Concerts & plays, occupy the inhabitants of the cities; they are for them as resting places (délassement.) rather than of pleasure.”
					As far as I can discern from in the short time I have been here, I am disposed to think the Prefet has drawn as flattering a picture as he could; and that foreigners only will give Society to foreigners, as they will bring trade & prosperity to antwerp, and by their Success, reconcile to themselves inconveniencies and this unpleasant climate.
					By the first direct conveyance, I will have the honour to forward for your acceptance, Sir, a copy of the Statistique of this Department together with a plan of the City and a Chart of the Schild.
					Your interesting pacquet of June is the last I have been favoured with and I am now in daily expectation of an answer to my Letter of the 30th. of that month and anxious to learn that my Drafts have met your approbation.  I must defer till then, the petition I mentioned, and which from the President’s and your kind proof of confidence and good opinion, may I hope, obtain your patronage and support.  Accept, Sir, the reiterated assurance of my grateful acknowledgements, and believe me with the highest respect, and Sincere attachment, your most obedient and very devoted Servant,
					
						I. Cox Barnet
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
